Citation Nr: 0512725	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired from the United States Navy in August 
1996 after more than 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claims of 
entitlement to service connection for right and left knee 
disabilities.  The veteran perfected a timely appeal of this 
determination to the Board.

On his November 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded the 
opportunity to testify at a hearing conducted via 
videoconference before a Member of the Board (now known as a 
Veterans Law Judge).  In March 2003, the veteran testified by 
videoconference before an another Veterans Law Judge.  
Unfortunately, however, in August 2003, the RO informed the 
veteran that the tape of that hearing was inaudible and could 
not be transcribed.  As a result, the RO offered the veteran 
the opportunity to testify at another Board hearing.

In an October 2003 response, the veteran stated that he 
wished to again testify before a Veterans Law Judge by 
videoconference.  As a result, in December 2004, the Board 
remanded this matter.

In March 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a videoconference 
hearing conducted before the undersigned Veterans Law Judge.  
A copy of the transcript of this hearing has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the examiner who performed the March 2002 VA joints 
examination observed, the veteran was treated for both right 
and left knee problems while on active duty.  In his 
statements and testimony, the veteran essentially reports 
that he has had chronic right and left knee problems since 
service.  The examiner who conducted the March 2002 VA joints 
examination noted the veteran's complaints of bilateral knee 
problems as well as his knee pathology, but did not rule in 
or exclude specific diagnoses of right and/or left knee 
disability.  

The RO has denied service connection for right and left knee 
disabilities on the basis that there was no evidence of 
chronic right or left knee disability since service.  The 
Board notes, however, that in Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran is competent 
to report that he or she has experienced a continuity of 
symptoms since service.  As such, under the law, the Board 
finds that the veteran must be scheduled for a pertinent VA 
examination, and that in the examination report, the examiner 
must offer an opinion as to the likelihood that any right or 
left knee disability found to be present is related to or had 
its onset during service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding medical records, 
the veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
right or left knee disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any right or left knee 
disability found to be present is related 
to or had its onset during service.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

3.  The veteran must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

